EXHIBIT 10.2

REWARDS NETWORK INC.

2006 NON-EMPLOYEE DIRECTOR AWARDS PROGRAM

ARTICLE I

Purposes

The purposes of this 2006 Non-Employee Director Awards Program, which is being
adopted by the Board of Directors of Rewards Network Inc. pursuant to Section 6
of the Rewards Network Inc. 2006 Long-Term Incentive Plan are (i) to provide for
the quarterly grant under the Program to Non-Employee Directors of, at the
Non-Employee Director’s election, either cash or a number of shares of Common
Stock having a fixed dollar value, (ii) to provide Non-Employee Directors who
elect to receive shares with the opportunity to defer the receipt of such shares
and (iii) to provide for the quarterly grant to Non-Employee Directors of a
Restricted Stock Award. All capitalized terms used in the Program shall have the
meanings set forth in Article II.

ARTICLE II

Definitions

“2004 Program” means the Corporation’s 2004 Non-Employee Director Awards
Program.

“Board” means the Board of Directors of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Stock” means the common stock of the Corporation.

“Corporation” means Rewards Network Inc., a Delaware corporation.

“Deferral Account” means a bookkeeping account in the name of a Non-Employee
Director who elects to defer, pursuant to the Program, all or a portion of his
or her Director Shares and Restricted Stock Shares.

“Deferral Election” means an election to defer receipt of Restricted Stock
Shares pursuant to Section 4.1 or Director Shares pursuant to Section 4.2.

“Director Shares” means the shares of Common Stock to be granted to Non-Employee
Directors who choose to receive shares pursuant to Section 4.2 of this Program.

“Distribution Date” shall have the meaning set forth in Section 6.1.

“Effective Date” means the date on which the Plan is approved by the
stockholders of the Corporation.



--------------------------------------------------------------------------------

“Fair Market Value” means, with respect to a share of Common Stock, the fair
market value of such share, determined by such methods or procedures as shall be
established from time to time by the Board, provided, however, that if the
Common Stock is listed on a national securities exchange or quoted in an
interdealer quotation system, the Fair Market Value of a share of Common Stock
on a given date shall be based upon the last sales price or, if unavailable, the
average of the closing bid and asked prices per share of a share of Common Stock
on such date (or, if there was no trading or quotation in shares of Common Stock
on such date, on the next preceding date on which there was trading or
quotation) as provided by one of such organizations.

“Non-Employee Director” means any director of the Corporation who is not an
officer or employee of the Corporation or any subsidiary of the Corporation.

“Plan” means the Corporation’s 2006 Long-Term Incentive Plan.

“Program” means this 2006 Non-Employee Director Awards Program.

“Program Year” means the 12-month period coincident with the calendar year.

“Quarterly Awards” means the quarterly awards, in the form of cash or Director
Shares, that Non-Employee Directors are eligible to receive pursuant to
Section 4.2 of this Program.

“Restricted Stock Award” means a restricted stock unit award granted to
Non-Employee Directors pursuant to Section 4.1.

“Restricted Stock Shares” means shares of Common Stock that are to be issued
upon the vesting of a Restricted Stock Award.

“Share Equivalent” means a bookkeeping unit credited to a Non-Employee
Director’s Share Deferral Account having a value equal to one share of Common
Stock.

“Termination Date” means the date on which a Non-Employee Director ceases to
serve as a member of the Board.

ARTICLE III

Administration

The Program shall be administered by the Board. The Board shall, subject to the
terms of this Program and the Plan, interpret this Program and the application
thereof, and establish rules and regulations it deems necessary or desirable for
the administration of this Program. All such interpretations, rules and
regulations shall be final, binding and conclusive. The Board may delegate
administrative duties under the Program to one or more agents, as it shall deem
necessary or advisable.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

Director Awards

Section 4.1. Director Restricted Stock Awards.

(a) Restricted Stock Awards. On the date which is two full market days after
each quarterly earnings announcement by the Corporation, each person who on such
date is a Non-Employee Director shall receive a restricted stock unit award (the
“Restricted Stock Award”) with respect to 2,000 shares of Common Stock. The
Restricted Stock Award shall be granted pursuant to a Restricted Stock Award
Agreement between the Corporation and the Non-Employee Director. The Restricted
Stock Award shall vest on account of the Non-Employee Director’s continued
service on the Board (i) on the first anniversary of the grant date with respect
to one-third of the number of shares of Common Stock subject to the Restricted
Stock Award on the grant date, rounded up to the nearest whole share, (ii) on
the second anniversary of the grant date with respect to one-third of the number
of shares of Common Stock subject to the Restricted Stock Award on the grant
date, rounded down to the nearest whole share and (iii) on the third anniversary
of the grant date with respect to the remaining shares of Common Stock subject
to the Restricted Stock Award. The vesting of the Restricted Stock Award shall
accelerate upon a Change in Control, as defined in the Plan. If the Non-Employee
Director’s service on the Board terminates for any reason, the Non-Employee
Director shall forfeit all rights with respect to the shares of Common Stock
which are not vested as of the effective date of the Non-Employee Director’s
termination of service on the Board and such unvested portion of the Restricted
Stock Award shall be cancelled by the Corporation.

(b) Election. Prior to each Program Year, Non-Employee Directors may elect to
defer the receipt of the Restricted Stock Shares otherwise issuable upon the
vesting of the Restricted Stock Awards granted during such Program Year. If the
Non-Employee Director makes no election, he or she will receive such Restricted
Stock Shares upon the vesting of such shares. A person who becomes a
Non-Employee Director after the first day of any Program Year shall be permitted
to make the election described in this Section 4.1(b) not later than 30 days
after becoming a Non-Employee Director, and such election shall apply to
Restricted Stock Awards granted during such Program Year. The election made by
each Non-Employee Director for Restricted Stock Awards granted during 2006 under
the 2004 Program shall apply to Restricted Stock Awards granted in 2006 under
the Program.

Section 4.2. Quarterly Awards.

(a) Eligibility for Quarterly Awards. On the last trading day of each respective
calendar quarter, each Non-Employee Director will be eligible to receive a
Quarterly Award consisting of a Non-Employee Director Fee. In addition, as part
of the Quarterly Award, (i) the Chairman of the Board of Directors as of such
date will be eligible to receive a Board Chairman Fee, (ii) the Audit Committee
Chair as of such date will be eligible to receive an Audit Committee Chair Fee,
and (iii) each other member of the Corporation’s Audit Committee as of such date
will be eligible to receive an Audit Committee Member Fee. The Corporate
Governance Committee will determine the amount of each of the fees that is a
part of the Quarterly Award. Each Non-Employee Director may receive his or her
Quarterly Award in cash or in a number of shares of

 

3



--------------------------------------------------------------------------------

Common Stock determined by dividing the Quarterly Award by the Fair Market Value
of a share of Common Stock determined on the last trading day of the applicable
calendar quarter. Fractional shares will be disregarded.

(b) Election. Prior to each Program Year, Non-Employee Directors shall elect
whether they wish to receive their Quarterly Awards for such Program Year in the
form of cash or Director Shares and, if they wish to receive their Quarterly
Awards in Director Shares, whether they wish to receive such Director Shares on
a deferred basis. If the Non-Employee Director makes no election, he or she will
receive cash. A person who becomes a Non-Employee Director after the first day
of any Program Year shall be permitted to make the election described in this
Section 4.2(b) not later than 30 days after becoming a Non-Employee Director,
and such election shall apply to subsequent Quarterly Awards earned during such
Program Year.

(c) Payment of Awards. For directors who are to receive cash or non-deferred
Director Shares, the Corporation shall pay such cash, or issue such non-deferred
Director Shares, promptly following the day on which the Non-Employee Director
becomes eligible to receive such cash or non-deferred Director Shares. For
directors who elect to receive deferred Director Shares, such deferred Director
Shares will be distributed in accordance with the terms of this Program.

(d) Deferral Election for 2006. The deferral election made by each Non-Employee
Director for 2006 with respect to the 2004 Program shall apply for 2006 with
respect to the Program.

ARTICLE V

Deferral Accounts

Section 5.1. Deferral Account. All Director Shares and Restricted Stock Shares
deferred pursuant to a Non-Employee Director’s Deferral Election under the
Program shall be credited to a Deferral Account maintained on behalf of such
Non-Employee Director as of the date on which, in the absence of a Deferral
Election, the Non-Employee Director would otherwise have received the Director
Shares or Restricted Stock Shares. A Non-Employee Director shall be fully vested
at all times in the balance of his or her Deferral Account.

Section 5.2. Crediting of Share Equivalents. The Deferral Account of a
Non-Employee Director will be credited with Share Equivalents equal to the
number of Director Shares and Restricted Stock Shares the Non-Employee Director
has elected to defer pursuant to Article IV. An amount equal to the number of
Share Equivalents in a Non-Employee Director’s Deferral Account multiplied by
the dividend paid on a share of Common Stock on each dividend payment date shall
be credited to the Non-Employee Director’s Deferral Account within 10 days after
the dividend payment date and “invested” in additional Share Equivalents as
though such dividend credit was deferred Director Shares or Restricted Stock
Shares for such year. The number of shares of Common Stock to be paid to a
Non-Employee Director on a Distribution Date, as defined in Section 6.1, shall
be equal to the number of Share Equivalents accumulated in the Deferral Account
on the Distribution Date divided by the total number of distributions to be
made.

 

4



--------------------------------------------------------------------------------

ARTICLE VI

Payment of Deferral Accounts

Section 6.1. Time and Method of Payment. Distribution of a Non-Employee
Director’s Deferral Account shall be made in a single distribution or in
installments as elected by the Non-Employee Director in the initial Deferral
Election submitted by such Non-Employee Director under the Program; provided,
however, that an election made by each Non-Employee Director prior to
December 31, 2006 shall apply as the initial payment election under the Program.
If a Non-Employee Director’s Deferral Account is payable in a single
distribution, the distribution shall be made as soon as practicable after the
first day of the Program Year following the Termination Date (the “Distribution
Date”). If a Non-Employee Director’s Deferral Account is distributed in
installments, then the Non-Employee Director’s Deferral Account shall be
distributed in substantially equal annual installments over the period, not
longer than 10 years, as elected by the Non-Employee Director, and commencing as
of the Distribution Date.

Section 6.2. Change in Payment Election. A Non-Employee Director may elect to
change the method of distribution in accordance with procedures prescribed by
the Board; provided that such election shall not be effective unless (a) it is
received by the Board prior to the Termination Date, (b) it is made at least 12
months prior to the date of the first scheduled distribution date and (c) the
revised date of the first distribution is at least five years after the original
date of the first distribution.

Section 6.3. Form of Distribution. The distribution of Share Equivalents shall
be in whole shares of Common Stock with fractional shares disregarded.

ARTICLE VII

Payment Upon Death of a Non-Employee Director

Section 7.1. Payment to Beneficiary. In the event a Non-Employee Director dies
before all Share Equivalents credited to his or her Deferral Account have been
distributed, distribution of the Non-Employee Director’s Deferral Account shall
be paid or shall commence to the Non-Employee Director’s beneficiary in the form
of distribution elected by the Non-Employee Director.

Section 7.2. Designation of Beneficiary. Each Non-Employee Director may file
with the Corporate Secretary a written designation of one or more persons as
such Non-Employee Director’s beneficiary or beneficiaries (both primary and
contingent) in the event of the Non-Employee Director’s death. Each beneficiary
designation shall become effective only when filed in writing with the Corporate
Secretary during the Non-Employee Director’s lifetime on a form prescribed by
the Corporation. The filing with the Corporate Secretary of a new beneficiary
designation shall cancel all previously filed beneficiary designations. If a
Non-Employee Director fails to designate a beneficiary, or if all designated
beneficiaries of a Non-Employee Director predecease the Non-Employee Director,
then the Deferral Account shall be paid to the Non-Employee Director’s estate.
The beneficiary designation made by each Non-Employee Director with respect to
the 2004 Program shall apply with respect to the Program.

 

5



--------------------------------------------------------------------------------

ARTICLE VIII

General

Section 8.1. Relationship to Plan. This Program has been adopted by the Board
under the terms of the Plan. Director Shares, Restricted Stock Awards and
Restricted Stock Shares granted hereunder shall be deemed to have been granted
under the Plan. The number of shares of Common Stock available for issuance
under the Plan shall be reduced by the number of shares of Common Stock issued
under this Program.

Section 8.2. Effective Date; Termination. This Program shall be effective as of
the Effective Date. The Board may terminate this Program at any time. Except as
provided herein, termination of this Program shall not affect the payment of any
amounts credited to a Non-Employee Director’s Deferral Account. The Board may,
in its discretion, terminate the Program and accelerate the payment of all
Deferral Accounts (i) within 12 months of a corporate dissolution taxed under
section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A); (ii) within 30 days preceding or within 12 months
following a change in control event, as defined in Treasury Regulation
§1.409A-2(g)(4)(i) or (iii) upon any other termination event permitted under
section 409A of the Code.

Section 8.3. Amendments. The Board may amend this Program as it shall deem
advisable, subject to any requirements of applicable law, rule or regulation. No
amendment may impair the rights of a Non-Employee Director to distribution of
his or her Deferral Account without the consent of such Non-Employee Director.

Section 8.4. Non-Transferability of Benefits. No benefit distributable at any
time under the Program shall be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, or other legal process, or encumbrance
of any kind. Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such benefits, whether currently or thereafter
distributable, shall be void. No person shall, in any manner, be liable for or
subject to the debts or liabilities of any person entitled to such benefits. If
any person shall attempt to, or shall alienate, sell, transfer, assign, pledge
or otherwise encumber his or her benefits under the Program, or if by any reason
of his or her bankruptcy or other event happening at any time, such benefits
would devolve upon any other person or would not be enjoyed by the person
entitled thereto under the Program, then the Board, in its discretion, may
terminate the interest in any such benefits of the person entitled thereto under
the Program and hold or apply them for or to the benefit of such person entitled
thereto under the Program or his spouse, children or other dependents, or any of
them, in such manner as the Board may deem proper.

Section 8.5. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to holders of Common Stock other than a regular cash
dividend, the number of Share Equivalents credited to each Deferral Account
under the Program shall be appropriately adjusted by the Board. The decision of
the Board regarding any such adjustment shall be final, binding and conclusive.

 

6



--------------------------------------------------------------------------------

Section 8.6. Forfeitures and Unclaimed Amounts. Unclaimed amounts shall consist
of the Share Equivalents in the Deferral Account of a Non-Employee Director that
are not distributed because of the Board’s inability, after a reasonable search,
to locate a Non-Employee Director or his or her beneficiary, as applicable,
within a period of two (2) years after the Distribution Date upon which the
payment of any benefits becomes due. Unclaimed amounts shall be forfeited at the
end of such two-year period. These forfeitures will reduce the obligations of
the Corporation under the Program and the Non-Employee Director or beneficiary,
as applicable, shall have no further right to his Deferral Account.

Section 8.7. Governing Law. This Program and all determinations made and actions
taken pursuant thereto shall be governed by the laws of the State of Delaware
and construed in accordance therewith without giving effect to principles of
conflicts of laws.

Section 8.8. Compliance With Section 409A of Code. This Program is intended to
comply with the provisions of section 409A of the Code, and shall be interpreted
and construed accordingly. The Board shall have the discretion and authority to
amend the Program at any time to satisfy any requirements of section 409A of the
Code or guidance provided by the U.S. Treasury Department to the extent
applicable to the Program.

 

7